DETAILED ACTION
The instant application having Application No. 16/915,380 filed on 29 June 2020 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 29 June 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 3-6, 8-14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al. (U.S. 2015/0347189) (Hereinafter Steffen) in view of Wang et al. (U.S. 2020/0192715) (Hereinafter Wang).
As per claim 1, Steffen discloses an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory (see for example Steffen, this limitation is disclosed such that there is a system comprising processors coupled to a memory system; paragraph [0005]); 
said at least one processing device being configured: 
to associate different classes of service with respective threads of one or more applications executing on at least one of a plurality of processing cores of a storage system (see for example Steffen, this limitation is disclosed such that there are different threads having different quality of service (QoS) classes; paragraphs [0072], [0075]);
to configure different sets of prioritized thread queues for respective ones of the different classes of service (see for example Steffen, this limitation is disclosed such that the dispatch queues have a service classification; paragraph [0075]);
to enqueue particular ones of the threads associated with particular ones of the classes of service in corresponding ones of the prioritized thread queues (see for example Steffen, this limitation is disclosed such that an execution block is passed to a set of concurrent dispatch queues. The dispatch queues execute the execution block in an automatically managed thread and inherit the QoS class from the parent of the execution block; paragraph [0074]).
Steffen does not explicitly teach implementing different dequeuing policies for selecting particular ones of enqueued threads from different sets of prioritized thread queues based at least in part on different classes of service.
However, Wang discloses implementing different dequeuing policies for selecting particular ones of enqueued threads from different sets of prioritized thread queues based at least in part on different classes of service (see for example Wang, this limitation is disclosed such that multiple priority levels may be implemented to support fine-grained Quality of Service (QoS) features. Given n priorities, an enqueue and dequeue buffer (i.e. queue) pair may be assigned a different priority such that n buffers are allocated for enqueue requests and n buffers are allocated for dequeue requests. An incoming request has a priority that is either pre-assigned by the requesting core/thread or assigned by QMD 500 upon receipt by QMD 500. A request is then stored in a buffer that corresponds to the request's priority (1-n) and/or type (enqueue or dequeue); paragraph [0035]. Memory objects (i.e. threads) are enqueued or dequeued from the buffers; paragraph [0027]. Buffer dequeue occurs according to request type using policies; paragraphs [0036], [0046]).
Steffen in view of Wang is analogous art because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Steffen by using policies for enqueueing and dequeuing as taught by Wang because it would enhance the teaching of Steffen with an effective means of prioritizing based on heuristics (as suggested by Wang, see for example paragraph [0046]).
As per claim 2, Steffen in view of Wang discloses the apparatus of claim 1 wherein said at least one processing device comprises at least a subset of the plurality of processing cores of the storage system (see for example Steffen, this limitation is disclosed such that the system is a multi-core system containing one or more processing cores; paragraphs [0031], [0082]).
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 18, it is a method claim having similar limitations cited in claim 1.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen (U.S. 2015/0347189) in view of Wang (U.S. 2020/0192715) as applied to claims 1, 15, and 18 above, respectively, and further in view of Banyai et al. (U.S. 2020/0136943) (Hereinafter Banyai).
As per claim 7, Steffen in view of Wang discloses the apparatus of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein associating different classes of service with respective threads of one or more applications comprises assigning designated class tags as attributes of the respective threads wherein different ones of the class tags denote respective different ones of the classes of service.
However, Banyai discloses the limitation wherein associating different classes of service with respective threads of one or more applications comprises assigning designated class tags as attributes of the respective threads wherein different ones of the class tags denote respective different ones of the classes of service (see for example Banyai, this limitation is disclosed such that classes of service are assigned to applications and individual threads. Each class of service is configured having attached attributes (i.e. “assigning designated class tags as attributes”) to specify the class of service; paragraph [0071]).
Steffen in view of Wang is analogous art with Banyai because they are from the same field of endeavor, scheduling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Steffen in view of Wang by using class of service attributes as taught by Banyai because it would enhance the teaching of Steffen in view of Wang with an effective means of enabling resource allocation based on class of service (as suggested by Banyai, see for example paragraph [0071]).
Regarding claim 16, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 19, it is a method claim having similar limitations cited in claim 7.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196